Citation Nr: 0944185	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  98-17 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a right ulnar nerve 
disorder, on a direct basis and as secondary to 
service-connected disability.  

2.  Entitlement to service connection for peripheral 
neuropathy, on a direct basis (to include as a result of 
in-service exposure to herbicides) and as secondary to 
service-connected disability.  

3.  Entitlement to a compensable rating for hemorrhoids.  

4.  Entitlement to an increased rating for residuals of a 
fracture of the left clavicle, currently evaluated as 
20 percent disabling.  

5.  Entitlement to an increased rating for a right hand 
strain, currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to 
December 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of Department 
of Veterans Affairs (VA).  Specifically, in an April 1998 
decision, the Regional Office (RO) in Huntington, West 
Virginia denied the issue of entitlement to a compensable 
evaluation for the service-connected hemorrhoids and granted 
a compensable evaluation of 10 percent for the 
service-connected residuals of a fracture of the left 
clavicle, effective February 1997.  Several weeks later in 
May 1998, the RO in Buffalo, New York notified the Veteran of 
that decision.  [Due to the location of the Veteran's 
residence, the jurisdiction of his appeal remains with the RO 
in Buffalo, New York.]  

During the current appeal, and specifically by a February 
2001 rating action, the RO awarded an increased evaluation of 
20 percent, effective from February 12, 1997 (date of receipt 
of the increased rating claim), for the Veteran's 
service-connected left shoulder disability.  

In December 2003 and July 2006, the Board remanded these 
increased rating claims to the Appeals Management Center 
(AMC), in Washington, DC for further development.  Following 
completion of the requested actions, as well as a continued 
denial of these increased rating claims on appeal (including 
most recently in March 2009), the AMC returned the Veteran's 
case to the Board for further appellate review.  

The December 2003 and July 2006 Board remands also included 
the issue of entitlement to a total disability rating based 
on individual unemployability (TDIU).  In January 2009, the 
AMC granted this claim.  As the Veteran has not perfected an 
appeal of the effective date assigned to this award, no issue 
with regard to a TDIU is currently before the Board at this 
time.  

Additionally, the current matter comes before the Board on 
appeal from a March 2007 rating action in which the RO in 
Buffalo, New York denied the issues of entitlement to service 
connection for a right ulnar nerve disorder (on a direct 
basis and as secondary to service-connected disability) and 
entitlement to service connection for peripheral neuropathy 
(on a direct basis-to include as a result of in-service 
exposure to herbicides-and as secondary to service-connected 
disability).  

For the reasons set forth below, the issues of entitlement to 
service connection for a right ulnar nerve disorder (on a 
direct basis and as secondary to service-connected 
disability), entitlement to service connection for peripheral 
neuropathy (on a direct basis-to include as a result of 
in-service exposure to herbicides-and as secondary to 
service-connected disability), and entitlement to a 
disability rating greater than 10 percent for the 
service-connected right hand strain are addressed in the 
REMAND portion of the decision below and are being REMANDED 
to the RO via the AMC in Washington, DC.  




FINDINGS OF FACT

1.  Although some internal and external hemorrhoids have been 
manifested, at no time during the lengthy appeal period have 
large or thrombotic, irreducible, external or internal 
hemorrhoids with excessive redundant tissue (evidencing 
frequent recurrences) been shown.  

2.  The service-connected residuals of a fracture of the left 
clavicle are manifested by forward flexion to no worse than 
95 degrees, abduction to no worse than 85 degrees, and pain 
on motion but normal muscle tone and strength and no atrophy.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
service-connected hemorrhoids have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, 
Diagnostic Code (DC) 7336 (2009).  

2.  The criteria for a disability rating greater than 
20 percent for the service-connected residuals of a fracture 
of the left clavicle have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, DC 5201 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, April 2004 and August 2006 letters 
notified the Veteran of the criteria for his claims for 
increased ratings for his service-connected hemorrhoids and 
left shoulder disabilities.  These documents also informed 
him that VA would make reasonable efforts to help him obtain 
necessary evidence with regard to these issues but that he 
must provide enough information so that the agency could 
request the relevant records.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II); and Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The April 2004 
letter advised the Veteran to submit evidence from medical 
providers, statements from others who could describe their 
observations of his disability level, and his own statements 
describing the symptoms, frequency, severity and additional 
disablement caused by his disability.  March 2006 and August 
2006 letters advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability and the effect that the disability has on his 
employment.  The notice also provided examples of pertinent 
medical and lay evidence that the Veteran may submit (or ask 
the Secretary to obtain) relevant to establishing entitlement 
to a disability evaluation.  See Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for 
increased rating need not be "veteran specific").  In 
addition, the March and August 2006 letters notified the 
Veteran of the type of evidence necessary to establish an 
effective date.  See Dingess/Hartman, 19 Vet. App. at 488.  

The Board acknowledges that April 2004 and August 2006 
correspondence were issued after the initial adjudication 
(and denial) of the Veteran's increased rating claims in 
April 1998.  However, as the claims were denied prior to the 
enactment of the VCAA, there is no timing defect of such 
notification.  In any event, the agency of original 
jurisdiction's subsequent readjudication of these claims and 
issuance of a supplemental statement of the case (SSOC), most 
recently in March 2009 cured any extant timing defect.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 444 F.3d at 1333.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2009).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran including service treatment records, post service 
treatment records, VA examination reports, and a hearing 
transcript.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument.  Thus, the Veteran was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  The 
Board will, thus, proceed to consider these issues, based on 
the evidence of record.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2009).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2009).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  

By reasonable doubt, it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2009).  Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

        A.  Hemorrhoids

Initially, by an April 1966 rating action, the RO granted 
service connection, and assigned a noncompensable evaluation 
effective from December 21, 1965, for hemorrhoids.  This 
service-connected disability remains so evaluated.  

According to the applicable rating criteria, evidence of mild 
or moderate external or internal hemorrhoids warrants a 
noncompensable rating.  A compensable evaluation of 
10 percent requires evidence of large or thrombotic, 
irreducible, external or internal hemorrhoids with excessive 
redundant tissue, evidencing frequent recurrences.  The 
highest schedular rating allowable for external or internal 
hemorrhoids (20 percent) requires evidence of persistent 
bleeding and secondary anemia, or fissures.  38 C.F.R. 
§ 4.114, DC 7336.  

In the present case, the Veteran contends that his 
hemorrhoids are more severe than the current noncompensable 
evaluation indicates.  In particular, at the most recent VA 
rectum and anus examination which was conducted in November 
2006, the Veteran described bleeding "almost during every 
bowel movement."  He noted that tissue paper is stained with 
"a bit of blood."  He also stated that he experiences pain, 
itching, burning, and discomfort during bowel movements and 
upon sitting for prolonged periods of time.  Treatment 
includes ointment.  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  
The Board finds that the pertinent medical findings, as shown 
in the pertinent examinations and outpatient treatment 
sessions conducted during the current appeal, directly 
address the criteria under which the Veteran's hemorrhoids 
are evaluated and are, thus, more probative than the 
subjective evidence of complaints of increased 
symptomatology.  

Available medical records indicate that, during the current 
appeal, the Veteran has undergone several VA rectum and anus 
examinations-in June 1997, June 2001, April 2004, and 
November 2006.  In addition, the Veteran receives rare 
outpatient treatment for his hemorrhoids.  

Initially, the Board acknowledges that, in a June 2000 
handwritten letter, a VA nurse practitioner stated that the 
Veteran was being treated for large thrombotic hemorrhoids.  
Also, in a handwritten March 2001 statement provided on a VA 
Form 21-4138, Statement in Support of Claim, the same nurse 
practitioner noted that the Veteran had large thrombotic 
hemorrhoids with frequent recurrences.  However, neither 
letter provided information concerning physical examination 
of the Veteran.  Moreover, an outpatient report dated the 
same day as the March 2001 statement revealed no examination 
concerning hemorrhoids.  

Further, the Board finds that the objective evidence of 
record does not support these statements.  First, the efforts 
of the agency of original jurisdiction (AOJ)-both initially 
as well as pursuant to the Board's December 2003 and July 
2006 remand instructions-have resulted in numerous VA and 
private outpatient treatment records being obtained and 
associated with the Veteran's claims folder.  Significantly, 
the only report reflecting outpatient treatment for 
hemorrhoids is a document dated in December 2000.  At that 
time, the Veteran described occasional bloody stools 
(approximately several times in a six-month period) which was 
intermittently associated with pain.  In fact, he denied 
experiencing an increase in the frequency of bloody stools.  
Although a physical examination demonstrated the presence of 
two distinct external hemorrhoids at the anal opening, no 
intermal hemorrhoids were present, no active bleeding was 
shown, and the sphincter was found to be normal.  Thus, the 
statements from the nurse practitioner are assigned little 
probative value.  

Furthermore, the four VA rectum and anus examinations 
conducted during the current appeal do not provide evidence 
of large thrombotic hemorrhoids with frequent recurrences.  
In this regard, the Board acknowledges the following 
pathology shown at these examinations:  one deflated 
hemorrhoid and chronic perianal inflammation of the skin (in 
April 2004), marked perianal inflammation and external 
hemorrhoids (in June 2001), and second degree internal 
hemorrhoids (in June 1997).  

Significantly, however, the April 2004 VA examiner 
specifically noted that no palpable thrombosed hemorrhoids or 
other abnormalities were present.  [Indeed, the examiner also 
discussed the absence of any mention of hemorrhoidal problems 
at the VA outpatient treatment sessions conducted between 
2002 and 2004.]  Additionally, the June 2001 VA examiner 
concluded that there was no evidence of thrombosis "or any 
other problem" at that time.  

Further, no hemorrhoids within the region of the examining 
finger were subsequently shown, including at the most recent 
VA examination conducted in November 2006.  Moreover, the 
four VA rectum and anus examinations completed during the 
current appeal demonstrated good sphincter tone as well as no 
fecal leakage, recent bleeding, fissures, or clinical signs 
of anemia.  

Thus, while the presence of some internal and external 
hemorrhoids is shown, the preponderance of the evidence 
during this lengthy appeal period fails to reflect large or 
thrombotic, irreducible, external or internal hemorrhoids 
with excessive redundant tissue (evidencing frequent 
recurrences).  Without evidence of such pathology, a 
compensable rating of 10 percent for the service-connected 
hemorrhoids cannot be awarded.  38 C.F.R. § 4.114, DC 7336.  
The Veteran's symptomatology does not more nearly approximate 
the criteria for a 10 percent rating for this disability at 
any time during the current appeal.  


        B.  Residuals Of A Fracture Of The Left Clavicle

Initially, by the April 1966 rating action, the RO granted 
service connection, and assigned a noncompensable evaluation 
effective from December 21, 1965, for residuals of a fracture 
of the left clavicle.  The currently-appealed April 1998 
decision awarded a compensable rating of 10 percent, 
effective from February 12, 1997, for this disability.  
Thereafter, by a February 2001 rating action, the RO granted 
an increased evaluation of 20 percent, effective from 
February 12, 1997, for this disability.  The Veteran's 
service-connected left shoulder disability remains so 
evaluated.  

According to the appropriate diagnostic code, the following 
disability ratings are warranted for varying degrees of 
limitation of motion of the minor arm:  20 percent 
(limitation of the extremity to the shoulder level or to 
midway between the side and the shoulder level) and 30 
percent (limitation of the extremity to 25 degrees from the 
side).  38 C.F.R. § 4.71a, DC 5201 (2009).  Normal ranges of 
motion of the shoulder joint are as follows:  forward 
elevation (flexion) from zero degrees to 180 degrees, 
abduction from zero degrees to 180 degrees, as well as 
external and internal rotation from zero degrees to 
90 degrees each.  38 C.F.R. § 4.71, Plate I (2009).  

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  Specifically, determinations 
should be made that adequately portray the extent of the 
functional loss "in terms of the degree of additional 
range-of-motion loss due to pain on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  See 
also 38 C.F.R. § 4.59 (2008) ("[t]he intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability . . . [and] to 
recognize actually painful, unstable, or malaigned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint").  

In the present case, the Veteran contends that the 
service-connected residuals of a fracture of his left 
clavicle are more severe than the current 20 percent rating 
indicates.  In particular, he describes increasing pain in 
his left shoulder, with associated functional limitations, 
including an inability to lift heavy objects.  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  
The Board finds that the pertinent medical findings, as shown 
in the pertinent examinations and outpatient treatment 
sessions conducted during the current appeal, directly 
address the criteria under which the Veteran's left shoulder 
disability is evaluated and are, thus, more probative than 
the subjective evidence of complaints of increased 
symptomatology.  

Available medical records indicate that, during the current 
appeal, the Veteran has undergone several VA orthopedic 
examinations-in June 1997, November 2000, October 2001, 
November 2002, and December 2008.  In addition, the Veteran 
receives occasional outpatient treatment for his left 
shoulder symptomatology.  

The multiple VA examinations conducted on the Veteran's left 
shoulder during the appeal period have demonstrated forward 
flexion to no worse than 95 degrees, abduction to no worse 
than 85 degrees, as well as external and internal rotation to 
no worse than 60 degrees each.  See 38 C.F.R. § 4.71, Plate I 
(providing for the following normal ranges of motion of the 
shoulder joint:  forward elevation (flexion)--zero degrees to 
180 degrees, abduction-zero degrees to 180 degrees, and 
external and internal rotation-zero degrees to 90 degrees 
each).  

Such evidence, however, does not support a finding of 
limitation of the left upper extremity to 25 degrees from the 
side.  As such, the next higher rating of 30 percent based 
upon limitation of motion of the left shoulder is not 
warranted.  38 C.F.R. § 4.71a, DC 5201.  [Moreover, as the 
multiple examinations of the Veteran's left shoulder have 
shown no evidence of any ankylosis of the scapulohumeral 
articulation (favorable or unfavorable) or of fibrous union 
of the humerus, a higher rating of 30 percent or 40 percent, 
respectively, based upon impairment resulting from such 
pathology is not warranted.  38 C.F.R. § 4.71a, DCs 5200 & 
5202.]  

The Veteran has reported flare-ups of his left shoulder 
symptomatology, including increased (daily) pain.  In 
addition, he has described an inability to lift heavy objects 
as a result of-as well as weakness, fatiguability, and 
stiffness in-this joint.  Physical examinations of his left 
shoulder have shown tenderness on palpation in the anterior 
aspect, pain on ranges of motion, joint effusion (on magnetic 
resonance imaging (MRI) in July 2002), as well as the need 
for occasional outpatient treatment.  

Further, the December 2008 VA examination demonstrated a 
reduction in forward flexion of the Veteran's left shoulder 
joint from 100 degrees to 80 degrees "due to pain and lack 
of endurance."  [Indeed, X-rays taken of the Veteran's left 
shoulder at that time showed marked degenerative arthritis of 
the acromioclavicular joint.]  The December 2008 VA examiner 
concluded that the Veteran is "markedly impaired in the 
usability of . . . [his] left upper extremity due to chronic 
pain and restrictions in range of motion."  

However, the Veteran has also denied any dislocation or 
subluxation of his left shoulder.  Significantly, multiple 
examinations of this joint have also shown normal muscle tone 
and strength as well as no dislocation, deformity, or 
atrophy.  In fact, a November 2007 VA outpatient evaluation 
demonstrated that the Veteran's left shoulder was "within 
functional limits for range of motion and strength."  Also, 
at the November 2002 VA examination, the Veteran reported 
being able to perform activities of daily living (including 
bathing, dressing, cleaning, cooking, eating, and driving 
"fairly well").  

Based on this evidentiary posture, the Board finds that the 
currently-assigned 20 percent rating for the 
service-connected residuals of a fracture of the left 
clavicle adequately portrays the functional impairment, pain, 
and weakness that the Veteran experiences as a consequence of 
use of this joint.  See DeLuca, 8 Vet. App. at 204-207; see 
also 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5271 (2008).  
Of particular significance to the Board are the consistent 
findings of normal muscle tone and strength and no atrophy-
as shown on the multiple examinations conducted throughout 
the lengthy appeal period.  

Under these circumstances, there is no basis to assign an 
increased disability rating for the service-connected 
residuals of a fracture of the left clavicle at any time 
during the current appeal.  The Veteran's symptomatology does 
not more nearly approximate the criteria for the next higher 
evaluation for this disability at any time during the current 
appeal.  


        C.  Additional Considerations

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the 
service-connected hemorrhoids or left shoulder any time 
during the current appeal.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, a veteran may be awarded a rating 
higher than that encompassed by the schedular criteria, as 
shown by evidence showing that 
the disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology related to his 
hemorrhoids and left shoulder disabilities and provide for 
additional or more severe symptoms than currently shown by 
the evidence; thus, his disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration-for either the service-connected hemorrhoids 
or the service-connected residuals of a fracture of the left 
clavicle-is not warranted.  

Moreover, as previously noted herein, in January 2009, the 
AMC granted a TDIU.  In light of this award, the Board finds 
that no further discussion of the provisions set forth in 
Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.  


ORDER

A compensable rating for hemorrhoids is denied.  

A disability rating greater than 20 percent for residuals of 
a fracture of the left clavicle is denied.  




REMAND

Service Connection For A Right Ulnar Nerve Disorder, On A 
Direct Basis And As Secondary To Service-Connected Disability

In relevant part, the Veteran maintains that he has a right 
ulnar nerve disorder as a result of service-connected 
disability.  According to post-service medical records 
contained in the claims folder, in April 1986, the Veteran 
was treated for inflammation of his right forearm and pain in 
his right upper forearm in particular.  Electromyograph (EMG) 
testing completed in August 2001 was positive for bilateral 
ulnar nerve entrapment across the elbow.  In July 2003, he 
underwent a right ulnar nerve transposition.  

Subsequent medical records acknowledge a diagnosis of right 
ulnar neuropathy.  Indeed, a February 2008 list of the 
Veteran's medical problems includes an ulnar nerve injury.  

Further review of the claims folder indicates that, in 
November 2002 and April 2005, the Veteran underwent VA 
examinations pertaining to his right ulnar neuropathy.  
Significantly, however, neither of these examiners expressed 
an opinion concerning the etiology of this disability.  

A remand of this claim is, therefore, necessary.  
Specifically, on remand, the Veteran should be accorded an 
opportunity to undergo a pertinent VA examination of his 
right ulnar neuropathy.  The purpose of the evaluation is to 
determine, to the extent possible, the relationship of this 
disorder to service or a service-connected disability.  [In 
this regard, the Board notes that service connection is 
currently in effect for:  left total knee replacement, 
residuals of a fracture of the left clavicle, spinal stenosis 
at the L5-S1 level, left hand strain, right hand strain, 
osteoarthritis of the right knee, and hemorrhoids.]  

Further, although multiple references to the Veteran's July 
2003 right ulnar nerve surgery are made in the 
currently-available post-service medical records, copies of 
the actual surgical reports are not contained in the claims 
folder.  On remand, therefore, an attempt should be made to 
procure, and to associate with the claims file, any such 
relevant records that may be available.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Moreover, the letter furnished to the Veteran in March 2005 
discussed the direct service connection aspect of this claim.  
Of importance to the Board, however, is the fact that the 
correspondence did not provide the Veteran with the 
information and evidence needed to establish service 
connection for a right ulnar nerve disorder on a secondary 
basis.  Thus, on remand, a corrective VCAA notification 
letter should be furnished to him.  

Service Connection For Peripheral Neuropathy, On A Direct 
Basis (To Include As A Result Of In-Service Exposure To 
Herbicides) And As Secondary To Service-Connected Disability

In relevant part, the Veteran maintains that he has 
peripheral neuropathy as a result of service-connected 
disability.  According to post-service medical records 
contained in the claims folder, EMG testing completed in 
December 2002 showed mild peripheral neuropathy.  This 
finding was acknowledged on subsequent medical records.  
Indeed, a February 2008 list of the Veteran's medical 
problems includes idiopathic peripheral neuropathy, not 
otherwise specified.  

Significantly, however, the Veteran has not been accorded a 
VA examination pertinent to this claim.  Indeed, the claims 
folder contains no medical opinion discussing the etiology of 
the Veteran's peripheral neuropathy.  

A remand of this issue is, therefore, necessary.  
Specifically, on remand, the Veteran should be accorded an 
opportunity to undergo a pertinent VA examination to 
determine, to the extent possible, the relationship of the 
Veteran's peripheral neuropathy to service or a service-
connected disability.  [In this regard, the Board again 
acknowledges that service connection is currently in effect 
for:  left total knee replacement, residuals of a fracture of 
the left clavicle, spinal stenosis at the L5-S1 level, left 
hand strain, right hand strain, osteoarthritis of the right 
knee, and hemorrhoids.]  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Moreover, the letter furnished to the Veteran in March 2005 
discussed the direct service connection aspect of this claim.  
Of importance to the Board, however, is the fact that the 
correspondence did not provide the Veteran with the 
information and evidence needed to establish service 
connection for peripheral neuropathy on a secondary basis.  
Thus, on remand, a corrective VCAA notification letter should 
be furnished to him.  

Increased Rating For Service-Connected Right Hand Strain

By a February 2006 rating action, the RO, in relevant part, 
denied the issue of entitlement to a disability rating 
greater than 10 percent for the service-connected right hand 
strain.  In November 2006, the Veteran expressed disagreement 
with that determination.  

To date, no statement of the case (SOC) regarding this matter 
has been furnished.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the Court held that, when an appellant files a timely 
notice of disagreement (NOD) as to a particular issue, and no 
SOC is furnished, the Board should remand, rather than refer, 
the claim for the issuance of an SOC.  After the RO has 
issued the SOC, the claim should be returned to the Board 
only if the veteran perfects the appeal in a timely manner.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).



Accordingly, the case is REMANDED for the following actions:

1.  Furnish the Veteran a corrective VCAA 
notification letter that addresses the 
criteria (e.g., information and evidence) 
necessary to support his claims for 
service connection on a secondary basis 
for a right ulnar nerve disorder and for 
peripheral neuropathy. 

2.  Ask the Veteran where he underwent 
surgery for his right ulnar nerve.  After 
obtaining the appropriate release of 
information forms if necessary, procure 
copies of the records of the Veteran's 
July 2003 right ulnar nerve transposition.  
All such available records should be 
associated with the claims folder.  If 
these records are not available, that fact 
should be noted in the claims folder.  

3.  Obtain copies of records of right 
ulnar nerve and peripheral neuropathy 
treatment that the Veteran may have 
received from the Upstate New York Health 
Care System since February 2008.  
Associate all such available records with 
the claims folder.  

4.  Thereafter, schedule the Veteran for a 
VA neurological examination to determine 
the nature of any right ulnar nerve 
disorder and peripheral neuropathy that he 
may have, and for an opinion as to the 
possible relationship to service or 
service-connected disability.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies should be conducted.  All 
pertinent pathology which is found on 
examination should be noted in the 
evaluation report.  

With regard to any right ulnar nerve 
disorder and peripheral neuropathy 
diagnosed on examination, the examiner 
should render an opinion as to whether it 
is at least as likely as not, i.e., a 
50 percent probability or greater, that 
any such disorder had its clinical onset 
in service, is otherwise related to active 
service, or was caused or aggravated 
(permanent worsening of the underlying 
condition) by a service-connected 
disability.  [The examiner is hereby 
informed that service connection is 
currently in effect for the following 
disabilities:  left total knee 
replacement, residuals of a fracture of 
the left clavicle, spinal stenosis at the 
L5-S1 level, left hand strain, right hand 
strain, osteoarthritis of the right knee, 
and hemorrhoids.]  If aggravation is 
shown, the examiner should attempt to 
quantify the degree of aggravation if 
possible.

A complete rationale should be provided 
for all opinions expressed.  

5.  Following completion of the above, the 
issues of entitlement to service 
connection for a right ulnar nerve 
disorder (on a direct basis and as 
secondary to service-connected disability) 
and entitlement to service connection for 
peripheral neuropathy (on a direct basis-
to include as a result of in-service 
exposure to herbicides-and as secondary 
to service-connected disability) should be 
adjudicated.  If the decisions remain 
adverse, the Veteran and his 
representative should be provided with an 
SSOC.  An appropriate period of time 
should be allowed for response.  

6.  Furnish the Veteran an SOC in 
accordance with 38 C.F.R. § 19.29 
pertaining to the issue of entitlement to 
a disability rating greater than 
10 percent for the service-connected right 
hand strain.  These issues should be 
certified to the Board for appellate 
review if, and only if, a timely 
substantive appeal is received.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction.  However, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2009).  He has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


